Citation Nr: 0426381	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to burial benefits, including a plot or interment 
allowance.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.  His death occurred on January [redacted], 2001, at the age of 
89 years.  The appellant in this matter is the veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the appellant's 
claim of entitlement to burial benefits, including a plot or 
interment allowance.  

Pursuant to her request, the appellant was scheduled to 
appear at a Board hearing, sitting at the RO, in August 2004, 
to which she failed to appear.  No other request for a 
hearing remains pending.


FINDINGS OF FACT

1.  The veteran's death occurred at a private hospital 
facility in January 2001, and at that time, the veteran was 
not properly hospitalized by VA.

2.  The veteran's place of burial is at Saint Raymond's 
Cemetery, a private cemetery; no cost was incurred for the 
burial plot.

3.  At the time of death, the veteran was not in receipt of 
VA disability compensation or pension, nor was there a claim 
pending at that time which would have resulted in his 
entitlement to VA disability compensation or pension.



CONCLUSION OF LAW

The criteria for entitlement to burial benefits, including a 
plot or interment allowance and transportation expenses, have 
not been met.  38 U.S.C.A. §§ 2302, 2303, 5103 (West 2002); 
38 C.F.R. § 3.1600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required under 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  The Board finds, however, 
for the reasons enumerated below, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.   See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have had any effect on the case, or cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, a substantially complete application was 
received by the RO in January 2001 and such claim was 
adjudicated later in the same month.  Notice of the existence 
of the VCAA was initially provided in the statement of the 
case furnished to her in April 2001.  Further notice of the 
VCAA was not then provided until April 2003.  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini, in terms of the notice 
requirements, and given that the appellant's claim lacks 
legal merit, VA may refrain from providing assistance in 
obtaining pertinent evidence.  See 38 C.F.R. § 3.159(d) 
(2003).  

Entitlement to Burial Benefits, Including a Plot or Interment 
Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of preparing the body and transporting it to the 
place of permanent burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600.  Entitlement is subject to the following 
conditions:  (1) At the time of death the veteran was in 
receipt of pension or compensation or but for the receipt of 
military retirement pay would have been in receipt of 
compensation; or (2) the veteran has an original or reopened 
claim for either benefit pending at the time of death, and in 
the case of an original claim there is sufficient evidence of 
record on the date of death to have supported an award of 
compensation or pension; or (3) the deceased was a veteran of 
any war or was discharged or released from active military, 
naval, or air service for a disability incurred in line of 
duty, and the body of the deceased is being held by a State 
(or a political division thereof) and VA determines that 
there is no next of kin or other person claiming the body of 
the deceased veteran, and there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses; and (4) the applicable further provisions of the 
section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600.

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the person's funeral and burial, and 
an additional amount for the transportation of the body to 
the place of burial.  38 C.F.R. § 3.1600(c).  For burial 
allowance purposes, the term hospitalized by VA means 
admission to a VA facility (as defined in 38 U.S.C.A. § 1701) 
for hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C.A. §§ 1710 or 1711(a); admission 
(transfer) to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703; admission (transfer) to a 
nursing home  under the authority of 38 U.S.C.A. § 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C.A. § 1741.  38 C.F.R. § 3.1600(c).  

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is payable to the person or entity who 
incurred the expenses.  38 C.F.R. § 3.1600(f).  Entitlement 
thereto is subject to the following conditions:  (1) The 
deceased veteran is eligible for the burial allowance under 
paragraph (b) or (c) of 38 C.F.R. § 3.1600; or (2) the 
veteran served during a period of war and the conditions set 
forth in 38 C.F.R. § 3.1604(d)(1) (relating to burial in a 
state veterans' cemetery are met); or (3) the veteran was 
discharged from active military, naval, or air service for a 
disability incurred in or aggravated in line of duty (or at 
the time of discharge has such a disability, shown by service 
records, which in medical judgment would have justified a 
discharge for disability; and (4) the veteran is not buried 
in a national cemetery or other cemetery under the 
jurisdiction of the United States; and (5) the applicable 
further provisions of the section and §§ 3.1601 through 
3.1610.  38 C.F.R. § 3.1600(f).

The death certificate indicates that the veteran in this 
matter died in January 2001 at a private hospital facility.  
There is nothing in the record indicating that the veteran 
was at the time of his death properly hospitalized by VA, as 
defined by 38 C.F.R. § 3.1600(c).  During the veteran's 
lifetime, service connection was not established for any 
disability, and he did not have had a pending claim for VA 
compensation or pension at the time of his death.  With 
respect to 38 C.F.R. § 3.1600(b)(3), it is evident that the 
veteran had wartime service, but that, alone, is insufficient 
for a grant of burial benefits, in the absence of a showing 
that both the veteran's body was held by a State and there 
was no next of kin or other person claiming the body of the 
deceased veteran.  Entitlement to burial benefits under 
38 U.S.C.A. §§ 2302, 2303 and 38 C.F.R. § 3.1600 is therefore 
not indicated.

While it is demonstrated that the veteran's period of 
military service was rendered during a period of war, wartime 
service, alone, does not establish a legal basis for a grant 
of a plot or interment allowance.  The Board notes, in this 
regard, that Section 8042 of Public Law 101-508 amended 
38 U.S.C.A. § 903(b), and was recodified at 38 U.S.C.A. 
§ 2302(b) to eliminate eligibility for a plot allowance based 
solely on wartime service.  That change was applicable to 
deaths occurring on or after November 1, 1990, as is the case 
in this instance.  Because in this case the veteran's remains 
were buried in a private cemetery, St. Raymond's Cemetery in 
New York City, in a plot without cost at least for the burial 
plot, a plot or interment allowance is not payable.  See 38 
C.F.R. § 3.1600(f).

The Board acknowledges that the appellant's claim is small, 
as well as the fact that this wartime veteran drew no VA 
compensation or other monetary benefits during his lifetime.  
It is arguable that the law warrants change.  The fact, 
however, that Congress should act differently "does not give 
(the Board) a carte blanche to redraft statutes in an effort 
to achieve that which Congress" has failed to do."  United 
States v. Locke, 471 U.S. 84, 95 (1985).  The law and 
regulations are dispositive.  The claim must be terminated 
because of the lack of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

The claim is denied.




ORDER

Entitlement to burial benefits, including a plot or interment 
allowance, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



